DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious a printing device in combination with all the structure as recited and in particularly a control unit which, under control of a stored program, is configured to control execution of processes comprising determining a backward feed position, the backward feed position corresponding to an amount of movement by which the print head deviates from a normal position thereof when the print medium is fed backward by backward rotation of the feeding roller, and the backward feed position being further away from an outlet of the printing device than the normal position of the print head and rotating the feeding roller backward until it is determined that a printing start area of the print medium corresponds to the backward feed position.
With respect to claim 10, the prior art does not teach or render obvious a control method executed by a printing device in combination with all the method steps as recited and in particularly a control unit which, under control of a stored program, is configured to control execution of processes comprising determining a backward feed position, the backward feed position corresponding to an amount of movement by which 
With respect to claim 11, the prior art does not teach or render obvious a non-transitory recording medium in combination with all the structure as recited and in particularly a program being executable by the processor to execute control of processes comprising determining a backward feed position, the backward feed position corresponding to an amount of movement by which the print head deviates from a normal position thereof when the print medium is fed backward by backward rotation of the feeding roller, and the backward feed position being further away from an outlet of the printing device than the normal position of the print head and rotating the feeding roller backward until it is determined that a printing start area of the print medium corresponds to the backward feed position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        /MATTHEW G MARINI/Primary Examiner, Art Unit 2853